                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


    SCOTT M. S.,1                                                       Case No. 3:19-cv-00812-JR

                    Plaintiff,
                                                                           OPINION AND ORDER
                        v.

    COMMISSIONER OF SOCIAL
    SECURITY ADMINSTRATION,

                    Defendant.

RUSSO, Magistrate Judge:

         Plaintiff Scott S. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his applications for Title II Disability

Insurance Benefits and Title XVI Social Security Income. All parties have consented to allow a

Magistrate Judge enter final orders and judgment in this case in accordance with Fed. R. Civ. P.

73 and 28 U.S.C. § 636(c). For the reasons set forth below, the Commissioner’s decision is

reversed and this case is remanded for further proceedings.


1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
                                         BACKGROUND

       Born in 1963, plaintiff alleges disability beginning November 15, 2015, due to back pain,

neck pain, high blood pressure, acid reflux, hypermobility syndrome, and depression.2 Tr. 204-19.

On November 9, 2017, a hearing was held before an Administrative Law Judge (“ALJ”), wherein

plaintiff was represented by counsel and testified, as did a vocational expert (“VE”). Tr. 33-74. On

April 6, 2018, the ALJ issued a decision finding plaintiff not disabled. Tr. 15-28. After the Appeals

Council denied his request for review, plaintiff filed a complaint in this Court. Tr. 1-6.

                                     THE ALJ’S FINDINGS

       At step one of the five step sequential evaluation process, the ALJ found that plaintiff had

not engaged in substantial gainful activity since the alleged onset date. Tr. 17. At step two, the

ALJ determined plaintiff’s “degenerative disc disease” was medically determinable and severe. Id.

At step three, the ALJ found plaintiff’s impairments, either singly or in combination, did not meet

or equal the requirements of a listed impairment. Tr. 20.

       Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected his ability to work. The ALJ resolved that plaintiff

had the residual functional capacity (“RFC”) to perform medium work as defined by 20 C.F.R. §

404.1567(c) and 20 C.F.R. § 416.967(c) except:

       [he can] stand and walk for six hours total of eight; sit for six hours of eight;
       occasionally climb ramps and stairs; occasionally balance, stoop, kneel, crouch, and
       crawl; occasionally reach overhead; frequently reach in all other directions; and
       never climb ladders, ropes, or scaffolds.

Id.




2
  The record before the Court encompasses nearly 1800 pages, but with multiple incidences of
duplication. Where evidence occurs in the record more than once, the Court will generally cite to
the transcript pages on which that information first appears.
Page 2 – OPINION AND ORDER
       At step four, the ALJ concluded plaintiff could perform his past relevant work as a massage

therapist. Tr. 26. Alternatively, at step five, the ALJ determined there are a significant number of

jobs in the national economy that plaintiff could perform despite his impairments, such as laundry

worker and marker. Tr. 26-27.

                                           DISCUSSION

       Plaintiff argues that the ALJ erred by: (1) formulating an RFC that is not supported by

substantial evidence; and (2) failing to pose a complete hypothetical to the VE, thereby rendering

the step four and five findings invalid.

I.     RFC Determination

       Plaintiff contends that the ALJ’s RFC is deficient in two keys respects. First, plaintiff

asserts “there is nothing in the record that supports the ALJ’s finding that [he] is capable of

performing medium work.” Pl.’s Opening Br. 7 (doc. 15). Second, plaintiff maintains the “ALJ

erred by failing to include the limitation of needing a cane to ambulate.” Id. at 8.

       The RFC is the maximum that a claimant can do despite his or her impairments. 20 C.F.R.

§§ 404.1545, 416.945. In determining the RFC, the ALJ must consider limitations imposed by all

of a claimant’s impairments, even those that are not severe, and evaluate “all of the relevant

medical and other evidence,” including the claimant’s testimony. SSR 96-8p, available at 1996

WL 374184. Limitations supported by substantial evidence must be incorporated into the RFC.

Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001).

       Here, in formulating the RFC, the ALJ weighed opinion evidence from:

       (1) Kim Webster, M.D., who performed a consultative examination in June 2016
       and opined that plaintiff “has absolutely no” underlying physical impairments or
       resultant limitations, despite reviewing a January 2016 “MRI of the cervical spine”
       showing mild-to-moderate degenerative changes (Tr. 443-49);




Page 3 – OPINION AND ORDER
       (2) the state agency consulting sources, who opined in July and September 2016
       that plaintiff’s physical impairments were non-severe (Tr. 75-92, 95-118);

       (3) Roger Martin, P.A., who performed a compensation and pension exam on behalf
       of Veteran’s Affairs in October 2016 and opined that plaintiff suffered from
       degenerative arthritis of the spine and intervertebral disc syndrome, as well as
       associated left-sided radiculopathy, which were “moderate in . . . severity” (Tr. 824-
       34); and

       (4) Michelle Guittereau, M.D., who performed a compensation and pension exam
       on behalf of Veteran’s Affairs in February 2017 and opined that plaintiff’s physical
       functional abilities, especially standing and sitting, were limited due to his spinal
       conditions (Tr. 747-53).

Tr. 21-25. The ALJ also considered plaintiff’s hearing testimony and the Cooperative Disability

Investigation Unit (“CDIU”) report. Id. Essentially, the ALJ concluded that the objective medical

evidence establishing moderate and severe multi-level degenerative changes throughout plaintiff’s

cervical and lumbar spine did “not justify a reduced” RFC because plaintiff’s “presentation has

been inconsistent.” Id.

       The ALJ’s RFC determination therefore failed to account for significant and probative

medical evidence in accordance with SSR 96-8p. Specifically, the ALJ wholly ignored or

materially overlooked objective medical findings related to plaintiff’s shoulder impairment,

somatic symptom disorder, and kinesiophobia. See Gallant v. Heckler, 753 F.2d 1450, 1455-56

(9th Cir. 1984) (ALJ must address relevant, competent evidence that lends support to a claim of

disability); see also Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (“where an ALJ

does not explicitly reject a medical opinion or set forth specific, legitimate reasons for crediting

one medical opinion over another, he errs”).

       Regarding the unaddressed physical impairment, the record establishes that plaintiff was

diagnosed with left- and right-sided “shoulder impingement syndrome” in October 2016. Tr. 835.

Upon exam, plaintiff’s range of motion in both shoulders was limited and there were clinical



Page 4 – OPINION AND ORDER
findings indicative of a “rotator cuff condition.” Tr 836-41. The examiner concluded that plaintiff’s

“left and right shoulder condition is moderate in its severity,” and plaintiff was subsequently

awarded 20% disability from Veterans’ Affairs in February 2017 as a result. Tr. 52, 695, 845.

        Concerning the unaddressed mental impairments, the record reveals Kenneth Sewell,

Ph.D., diagnosed plaintiff with somatic symptom disorder in January 2017. Tr. 789-92; see also

Cynthia B. v. Comm’r of Soc. Sec., 2019 WL 6312555, *1 n.1 (W.D. Wash., Nov. 7), adopted by

2019 WL 6310534 (W.D. Wash. Nov. 25, 2019) (somatic symptom disorder is “a psychological

condition where the patient is genuinely convinced they are suffering from distressing physical

symptoms (not intentionally producing or feigning such symptoms) caused by terrible ailments . .

. and the patient experiences extreme discomfort such as pain” that causes major emotional distress

and problems functioning) (citation and internal quotations omitted). Also in January 2017,

Meenakshi Dogra, M.D., diagnosed plaintiff with “extreme kinesiophobia.” Tr. 649-53; see also

Jason S. v. Saul, 2020 WL 291381, *6 (N.D. Ill. Jan. 21, 2020) (kinesiophobia is “a state where an

individual experiences excessive, irrational, and debilitating fear of physical movement and

activity as a result of a feeling of susceptibility to painful injury or reinjury”) (citations and internal

quotations omitted).

        Significantly, the ALJ did not address these psychological impairments at step two or at

any subsequent point, either explicitly or implicitly. Tr. 13-28. However, the record is replete with

evidence demonstrating that plaintiff frequently displayed “fear-avoidant behaviors” and “extreme

perceived pain-related disability” upon examination. See, e.g., Tr. 650, 652, 661, 666, 713, 747,

773, 789-92. Likewise, these diagnoses are consistent with plaintiff’s repeated reports of

debilitating pain levels – i.e., 9/10 or 10/10, with 10 being the worst pain imaginable – across

myriad body parts (including his back, neck, hips, shoulders, ribs, ankle, fingers, thumb, wrist,



Page 5 – OPINION AND ORDER
etc.) and his perceived need for a cane, despite the fact that one has never been prescribed. See,

e.g., Tr. 410-17, 591-982, 1040-1268, 1722.

       Thus, although the ALJ is correct that a disparity existed between plaintiff’s

presentation/physical complaints and certain portions of the medical record, that disparity was

itself part of plaintiff’s medical condition. See John A. v. Saul, 2019 WL 2616594, *3-4 (W.D.

Wash. June 26, 2019) (ALJ erred in evaluating the claimant’s somatic symptom disorder by merely

noting that the claimant presented with “exaggerated symptoms” and had pain disproportionate to

the objective findings). Stated differently, the ALJ wholly failed to recognize, let alone reconcile,

how kinesiophobia and somatic symptom disorder played a role in both plaintiff’s subjective

experience of pain and manifestation of symptoms. See Kelly v. Berryhill, 732 Fed.Appx. 558,

561 n.2 (9th Cir. 2018) (“pain caused by a mix of psychological and physical impairments [is] no

less disabling . . . In fact, a claimant can still be disabled even if their pain stems entirely from

psychological causes”) (citations omitted); see also Joan L. Comm’r, Soc. Sec. Admin., 2019 WL

4167134, *6 (D. Or. Aug. 31, 2019) (diagnosis of a somatic symptom disorder supports the

“conclusion that the psychological impact of Plaintiff’s medical conditions would interfere with

her ability to work”). In sum, the ALJ erred in determining plaintiff could perform a limited range

of medium exertion work.

II.    VE Testimony and Step Four and Five Findings

       Plaintiff also asserts that the ALJ’s step four and five findings are erroneous because the

dispositive hypothetical questions posed to the VE did not include adequate limitations. This

argument is well-taken. Namely, as addressed in section I, the ALJ ignored medical evidence

material to plaintiff’s functional abilities in formulating the RFC. Because the ALJ’s RFC was

incomplete, the step four and five findings are not supported by substantial evidence and remand



Page 6 – OPINION AND ORDER
is necessary. See Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993) (if a VE’s “hypothetical

does not reflect all the claimant’s limitations, then the . . . testimony has no evidentiary value”)

(citations and internal quotation marks omitted).

III.   Remedy

       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

1090, 1101-02 (9th Cir. 2014). Nevertheless, a remand for an award of benefits is generally

appropriate when: (1) the ALJ failed to provide legally sufficient reasons for rejecting evidence;

(2) the record has been fully developed, there are no outstanding issues that must be resolved, and

further administrative proceedings would not be useful; and (3) after crediting the relevant

evidence, “the record, taken as a whole, leaves not the slightest uncertainty” concerning disability.

Id. at 1100-01 (citations omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir.

2015) (summarizing the standard for determining the proper remedy).

       As discussed herein, the ALJ erred by ignoring probative medical evidence regarding

plaintiff’s pain and combined physical/mental impairments in formulating the RFC. The record

before the Court is nonetheless ambiguous concerning the extent of plaintiff’s functional abilities.3

On the one hand, plaintiff consistently endorsed extreme and widespread pain, and the record

contains objective medical evidence suggestive of significant impairment. See Tr. 609-12 (cervical

and lumbar MRIs showing multi-level mild, moderate, and severe degenerative changes); see also




3
  Critically, plaintiff’s counsel does not argue that the immediate payment of benefits is warranted
in this case. See generally Pl.’s Opening Br. (doc. 15); see also Pl.’s Reply Br. 2-3 (doc. 17) (“this
court [should] reverse the decision of the ALJ and remand [plaintiff’s] claim for further
proceedings”).
Page 7 – OPINION AND ORDER
Dahl v. Comm’r of Soc. Sec., 2015 WL 5772060, *5 (D. Or. Sept. 30, 2015) (even mild

degenerative disc disease can be disabling) (collecting cases).

       On the other hand, the medical record, along with the CDIU report, calls into question the

accuracy of plaintiff’s self-reported functional abilities. For instance, the ALJ resolved that

plaintiff engaged in activities in excess of his subjective symptom statements and plaintiff does

not challenge this finding on appeal. Tr. 21-23, 379, 397, 422, 443-49, 560-68, 809, 971, 1130,

1148, 1160, 1166, 1184, 1190, 1697; see also Pl.’s Reply Br. 1-2 (doc. 17) (denoting that it is

“undisputed” the ALJ appropriately rejected plaintiff’s hearing testimony). Moreover, plaintiff has

a poor work history and provided inconsistent statements regarding why he stopped working. See,

e.g., Tr. 444, 742; see also Tr. 226, 234 240 (earnings and employment reports indicating that

plaintiff worked less than 10 hours per week on average from 2005 through 2015). He has also

endorsed debilitating pain levels – i.e., 7/10 to 10/10 – due to his back and/or shoulders since at

least 2010 (i.e., five years before the alleged onset date). Tr. 1280-1433.

       In light of these ambiguities, further proceedings are required to resolve this case. Upon

remand, the ALJ must consult a medical expert to review the entire record and evaluate the

interplay between plaintiff’s exaggerated presentation upon examination, degenerative disc

disease of the cervical and lumbar spine, and somatic symptom disorder and kinesiophobia. If

necessary, the ALJ must also reformulate plaintiff’s RFC and obtain additional VE testimony.




Page 8 – OPINION AND ORDER
                                    CONCLUSION

      For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

      IT IS SO ORDERED.

      DATED this 4th day of March, 2020.




                                   /s/ Jolie A. Russo
                           _____________________________
                                     Jolie A. Russo
                             United States Magistrate Judge




Page 9 – OPINION AND ORDER
